Appellate Case: 22-1244     Document: 010110750316      Date Filed: 10/07/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                         October 7, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                         No. 22-1244
                                                (D.C. No. 1:22-CR-00178-REB-JMC-1)
  JOSE JUAN PORTILLO-CAMARGO,                                 (D. Colo.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HOLMES, Chief Judge, BRISCOE and ROSSMAN, Circuit Judges.
                    _________________________________

       Jose Juan Portillo-Camargo was charged with conspiracy to distribute and

 possess with the intent to distribute methamphetamine and a mixture containing

 fentanyl in violation of 21 U.S.C. §§ 841 and 846. A magistrate judge ordered

 Mr. Portillo’s conditional release pending trial. The government appealed and the

 district court stayed, then revoked, the release order. Mr. Portillo now challenges his




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-1244    Document: 010110750316       Date Filed: 10/07/2022       Page: 2



 pretrial detention. Exercising jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C.

 § 3145(c), we affirm the district court’s order.

                                     I. Background

       In February 2022, Juan Partida-Sanchez was involved in a crash outside

 Pagosa Springs, Colorado. Police responding to the scene found a cardboard box on

 the highway containing several kilograms of methamphetamine and multiple bags of

 fentanyl pills. Pursuant to a search warrant, police searched Mr. Partida’s truck and

 found more drugs. In total, police found 31 kilograms of methamphetamine and

 almost 9 kilograms of fentanyl.

       Several items recovered from the truck, including documents and a cell phone,

 eventually led law enforcement to Mr. Portillo. In particular, the phone contained

 text messages between Mr. Partida and an individual identified in the texts as “JJ,”

 whom law enforcement believed to be Mr. Portillo. The texts discussed the logistics

 of an upcoming trip. In one of those messages, JJ gave Mr. Partida the numbers for a

 credit card, and later investigation confirmed the card belonged to Mr. Portillo.

       Police recovered a second cell phone from Mr. Partida after taking him into

 custody. A search of that phone revealed that it belonged to a man named A.N. It

 also contained numerous text messages from JJ, which appeared to relate to drug

 shipments. When law enforcement officers spoke to A.N. in Phoenix, he admitted

 helping JJ with several interstate drug shipments. A.N. identified Mr. Portillo as JJ

 in a 12-person photo array.



                                             2
Appellate Case: 22-1244    Document: 010110750316       Date Filed: 10/07/2022    Page: 3



       A.N. told the officers that he had been introduced to Mr. Portillo by a man

 named D.G. An interview with D.G. revealed that he had made separate drives to

 Denver and Chicago at Mr. Portillo’s behest. D.G. also identified Mr. Portillo as JJ

 in a photo array.

       Subsequent investigation revealed Mr. Portillo had flown between Phoenix and

 Denver 26 times between May 2021 and January 2022. And records from the U.S.

 Border Patrol showed that he had crossed the United States-Mexico border dozens of

 times, including 35 round trips to and from Mexico in the previous two years.

       In June 2022, a Colorado grand jury indicted Mr. Portillo for conspiracy to

 distribute and possess with the intent to distribute more than 50 grams of

 methamphetamine and more than 400 grams of a mixture containing fentanyl, in

 violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846. If convicted under these

 statutes, Mr. Portillo faces a minimum of 10 years in prison. Id. § 841(b)(1)(A)(viii).

 Three weeks after the indictment, federal agents arrested Mr. Portillo in Arizona

 using a GPS ping warrant for the cell phone that had been used in the text exchanges

 with Mr. Partida.1

       After his arrest, police discovered additional evidence that Mr. Portillo was

 involved in planning and directing interstate drug shipments. First, his phone



       1
          A GPS ping warrant “orders a cellular telephone company to affirmatively
 create evidence about the whereabouts of a particular cellular telephone at the
 direction of law enforcement by sending a ping to the device and transmitting the
 [resulting] GPS coordinates . . . to officers.” United States v. Thorne,
 548 F. Supp. 3d 70, 116 (D.D.C. 2021) (internal quotation marks omitted).
                                            3
Appellate Case: 22-1244    Document: 010110750316        Date Filed: 10/07/2022    Page: 4



 contained numerous messages using coded language that officers believed were about

 transporting drugs. Second, the phone contained photographs of what appeared to be

 methamphetamine on drug scales and a screenshot of an article about a drug bust in

 which traffickers had hidden drugs in empty fire extinguishers.

       Officers also found information on Mr. Portillo’s phone that led them to a

 storage unit Mr. Portillo had rented in Aurora, Colorado. Inside they found

 disassembled fire extinguishers containing drug residue, packing materials containing

 drug residue, and a blue fentanyl pill similar to those found in Mr. Partida’s truck.

       Soon after Mr. Portillo’s arrest, a federal magistrate judge in Phoenix held a

 detention hearing and heard the testimony of a DEA agent. The magistrate judge

 concluded that the government had shown Mr. Portillo is a flight risk and a danger to

 the community. Nevertheless, the magistrate judge found there were conditions—

 namely, restricting travel to Mexico—that would reasonably assure Mr. Portillo’s

 appearance at further court proceedings and the safety of the community.

       The government then filed an emergency motion in the District of Colorado,

 seeking a stay until the release order could be reviewed. The district court granted

 the motion and proceeded to conduct its own detention hearing under 18 U.S.C.

 § 3142(f). In a written order, the district court concluded that the government had

 established that there was no combination of conditions that would reasonably assure

 Mr. Portillo’s court appearance and the safety of the community.

       Mr. Portillo then filed this appeal.



                                              4
Appellate Case: 22-1244    Document: 010110750316         Date Filed: 10/07/2022    Page: 5



                                     II. Discussion

       We review the district court’s ultimate pretrial detention decision de novo

 because it presents mixed questions of law and fact. United States v. Cisneros,

 328 F.3d 610, 613 (10th Cir. 2003). We review the underlying findings of fact,

 however, for clear error. Id. “A finding is clearly erroneous when, although there is

 evidence to support it, the reviewing court, on review of the entire record, is left with

 the definite and firm conviction that a mistake has been committed.” United States v.

 Gilgert, 314 F.3d 506, 515 (10th Cir. 2002) (brackets and internal quotation marks

 omitted). We review the district court’s findings with significant deference,

 cognizant that “our role is not to re-weigh the evidence.” Id. at 515-16 (internal

 quotation marks omitted).

       The Bail Reform Act establishes the framework for determining whether

 pretrial detention is appropriate. See 18 U.S.C. § 3142. The nature of the charges

 against Mr. Portillo establish a rebuttable presumption “that no condition or

 combination of conditions will reasonably assure [his appearance] . . . and the safety

 of the community.” Id. § 3142(e)(3)(A) (presumption applies to charged offenses

 “for which a maximum term of imprisonment of ten years or more is prescribed in

 the Controlled Substances Act”).2 Mr. Portillo bears the burden of producing

 evidence to rebut the presumption. See United States v. Stricklin, 932 F.2d 1353,



       2
         The nature of the charges also means the government was entitled to a
 hearing on its motion for detention under § 3142(f)(1)(C).

                                             5
Appellate Case: 22-1244    Document: 010110750316        Date Filed: 10/07/2022       Page: 6



 1354 (10th Cir. 1991). But “[e]ven if a defendant’s burden of production is met, the

 presumption remains a factor for consideration by the district court in determining

 whether to release or detain.” Id. at 1355. At the same time, “the burden of

 persuasion regarding risk-of-flight and danger to the community always remains with

 the government.” Id. at 1354-55. “The government must prove risk of flight by a

 preponderance of the evidence, and it must prove dangerousness . . . to the

 community by clear and convincing evidence.” Cisneros, 328 F.3d at 616 (citations

 omitted).

       The statute directs courts to consider each of the following four factors in

 determining whether there are conditions of release that will reasonably assure the

 appearance of the person as required and the safety of any other person and the

 community: “(1) the nature and circumstances of the offense charged”; (2) the

 weight of the evidence; (3) the person’s history and characteristics; and “(4) the

 nature and seriousness of the danger to any person or the community that would be

 posed by the person’s release.” 18 U.S.C. § 3142(g). The district court considered

 each of these factors, and we find no fault with its conclusion that they weigh in

 favor of detention with regard to safety of the community.3




       3
         Having affirmed the detention order in this § 3142(f)(1) case on the safety-
 of-the-community ground, we decline to address the district court’s independent
 conclusion that the government proved by a preponderance of the evidence that no
 condition or combination of conditions will reasonably assure Mr. Portillo’s court
 appearances.
                                            6
Appellate Case: 22-1244     Document: 010110750316       Date Filed: 10/07/2022    Page: 7



        A. The Nature and Circumstances of the Offense Charged

        The district court found that the charges against Mr. Portillo—conspiracy to

 distribute, and possess with intent to distribute, 50 grams and more of pure

 methamphetamine and 400 grams of fentanyl—weigh heavily in favor of detention.

 Mr. Portillo admits the charges are serious, but notes there is no evidence that he or

 Mr. Partida were armed, or that Mr. Portillo ever threatened Mr. Partida.

 Nevertheless, the district court noted that the drugs Mr. Portillo conspired to

 distribute “are extremely dangerous and often deadly.” App. at 58. Indeed, the

 government’s proffer indicated a large amount of drugs involved: 31 kilograms of

 methamphetamine and 8.8 kilograms of fentanyl pills. We discern no error in the

 district court’s assessment of this factor.

        B. The Weight of the Evidence

        The district court found the evidence against Mr. Portillo is substantial and

 weighs in favor of detention. The evidence included, among other things, that

 Mr. Portillo’s phone contained a series of text messages using coded language about

 transporting drugs. The phone also contained photographs of what appeared to be

 methamphetamine on drug scales and a screenshot of an article about a drug bust in

 which traffickers had hidden drugs in empty fire extinguishers. Finally, the evidence

 included a proffer about a storage unit Mr. Portillo had rented that was discovered to

 contain disassembled fire extinguishers with drug residue and a blue fentanyl pill

 similar to the ones found at the scene of Mr. Partida’s accident.



                                               7
Appellate Case: 22-1244    Document: 010110750316        Date Filed: 10/07/2022       Page: 8



       Mr. Portillo does not challenge this evidence, but he seems to suggest the

 district court should have weighed the evidence differently because (1) the two

 individuals who identified him as the organizer of the drug shipments at first denied

 being involved, and (2) there are innocent explanations for his travels. But we cannot

 reweigh the evidence on clear-error review. Gilgert, 314 F.3d at 515-16.

       The first two factors, then, weigh decidedly against release.

       C. The Defendant’s History and Characteristics

       Section 3142(g) instructs the judicial officer to consider “the history and

 characteristics of the person,” including:

              (A) the person’s character, physical and mental condition, family
       ties, employment, financial resources, length of residence in the
       community, community ties, past conduct, history relating to drug or
       alcohol abuse, criminal history, and record concerning appearance at
       court proceedings; and

             (B) whether, at the time of the current offense or arrest, the
       person was on probation, on parole, or on other release pending trial,
       sentencing, appeal, or completion of sentence for an offense under
       Federal, State, or local law[.]

 § 3142(g)(3)(A)-(B). The district court found this factor cuts both ways. On the one

 hand, Mr. Portillo has no criminal record and has strong community and family ties

 to Arizona where he has lived most of his life. Mr. Portillo also reported that he is

 self-employed in car sales and earns approximately $5,000 per month. On the other

 hand, the district court noted Mr. Portillo has significant ties to Mexico and has

 traveled there frequently in recent years.




                                              8
Appellate Case: 22-1244     Document: 010110750316        Date Filed: 10/07/2022     Page: 9



        Mr. Portillo argues that this factor weighs in favor of his release because while

 he has traveled extensively to Mexico to visit family, he has traveled and returned

 from Mexico even after his co-conspirator Mr. Partida was indicted. The government

 notes, however, that there is evidence Mr. Portillo continued to organize drug

 shipments long after Mr. Partida was arrested.

        In short, we discern no error with the district court’s assessment of this

 factor—which, at least insofar as dangerousness is concerned, did not clearly point in

 favor of either side’s position.

        D. The Nature and Seriousness of the Danger to the Community

        The district court found that Mr. Portillo presents an unreasonable risk to the

 safety of the community. It noted that the safety concern expressed in § 3142(e) is

 broader than merely the danger of physical harm from violence. Rather, it “‘refers to

 the danger that the defendant might engage in criminal activity to the detriment of the

 community.’” App. at 58 (quoting S. Rep. No. 98-225, as reprinted in 1984

 U.S.C.C.A.N. 3182, 3195). The district court found that the government presented

 clear and convincing evidence that Mr. Portillo was involved in and managed a large-

 scale drug distribution operation, that he traveled frequently to facilitate that

 distribution, and that the amounts of methamphetamine and fentanyl were significant.

 Based on this evidence, the district court concluded that “the risk that [Mr. Portillo’s

 criminal activity] may continue if [he] is released . . . present[s] an unreasonable risk

 to the safety of the community, which risk cannot be eliminated or effectively

 extenuated through bond conditions.” Id.

                                             9
Appellate Case: 22-1244     Document: 010110750316        Date Filed: 10/07/2022     Page: 10



        Mr. Portillo argues the district court committed clear error in this regard. In

  particular, he notes (1) in the hearing before the magistrate judge, the testifying DEA

  agent named the witnesses against Mr. Portillo, strongly indicating that he poses no

  danger to anyone in this case, and (2) the government did not contest the release of

  Mr. Partida.

        As to Mr. Portillo’s first argument, we have already noted that the legislative

  history of § 3142(e) indicates it is concerned with more than just the threat of

  physical violence. Indeed, “the risk that a defendant will continue to engage in drug

  trafficking constitutes a danger to the safety of any other person or the community.”

  United States v. Cook, 880 F.2d 1158, 1161 (10th Cir. 1989) (internal quotation

  marks omitted). And, as indicated above, there is evidence in the record that

  Mr. Portillo continued to organize drug shipments even after Mr. Partida’s arrest.

        We also reject Mr. Portillo’s second argument, which admittedly has more

  heft. But the argument depends on a comparison between Mr. Portillo and

  Mr. Partida. There is nothing in the record to indicate Mr. Partida’s history and

  characteristics, so the comparison is incomplete at best. What we do know, however,

  is that the evidence indicates Mr. Portillo is an organizer who directed the activities

  of several other individuals. Mr. Partida, by comparison, was merely a courier.

  Cf. U.S. Sentencing Guidelines Manual § 3B1.1(c) (providing that offense level be

  increased if the defendant was “an organizer, leader, manager, or supervisor”).

  Clearly, the “detriment to the community” concern expressed in § 3142(e) is greater

  with respect to an organizer as opposed to a mere courier.

                                             10
Appellate Case: 22-1244    Document: 010110750316       Date Filed: 10/07/2022   Page: 11



                                    III. Conclusion

        Based on our de novo review, we agree with the district court that the

  § 3142(g) factors weigh in favor of pretrial detention. We affirm.


                                             Entered for the Court
                                             Per Curiam




                                           11